September 8, 1913. The opinion of the Court was delivered by
This was an action by plaintiffs against the defendant for mental anguish, caused by failure to deliver promptly to plaintiff's husband a telegram, announcing the death of her father. The action was both for actual and punitive damages, the cause was heard by his Honor, Judge Shipp, and a jury, at the February term of the Court, 1913, and at the close of the evidence the plaintiffs withdrew from the jury the question of punitive damages. The jury found for the plaintiffs $1,500, and the Judge granted a new trial, unless the plaintiffs would remit $500 of this amount, which they did. After entry of judgment, the defendant appealed and asks reversal of the same by nine exceptions, eight of which impute error to his Honor in his charge to the jury. The Judge's charge, as a whole, is free from error, and if the appellant desired more specific instructions it should have presented requests to charge. His Honor read to the jury what is known as "the Mental Anguish Act" (section 3330, Code of Laws 1912), and his charge is sustained by the cases of Mercer v. Southern RailwayCo., 66 S.C. 247, 44 S.E. 750; Hughes v. TelegraphCo., 72 S.C. 517, 52 S.E. 107; Tinsley v. Telegraph Co.,72 S.C. 350, 51 S.E. 913; Fail v. Telegraph Co., 80 S.C. 207,60 S.E. 697; Bennett v. Street Railway Co., 92 S.C. 75;Roberts v. Telegraph Co., 73 S.C. 524, 53 S.E. 985. These exceptions are overruled. *Page 403 
The ninth exception complains of error on the part of his Honor in not granting a new trial. This exception cannot be sustained, as there was sufficient evidence to sustain the verdict.
Judgment affirmed.